10

11

l2

14

15

16

17

18

19

20

21

22

23

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

EB HOLDINGS Il, INC., Case No.: 2:18-cv-OlO96-APG-CWH

Plaintiff Order Remanding Case to State Court
v. [ECF No. 21]
GLAS USA LLC,

Defendant

Plaintiff EB Holdings ll, Inc. moves to remand this case to the Nevada state court from
which it was removed. ECF No. 21. EB contends that this court does not have jurisdiction over

this case, and that even if jurisdiction exists, 1 should abstain from deciding the case because of a
lawsuit pending in Nevada state court. This court has jurisdiction because the parties are diverse
and the value of the object of the litigation exceeds $75,00(). However, the issues in this case
are substantially intertwined with those being litigated in the state court. ln order to avoid
duplicative lawsuits and inconsistent verdicts, l will remand this case to the Nevada state court,

A. This court has diversity jurisdiction over this case.

Removal is proper only if “the federal court could have exercised original jurisdiction in
the first instance.” P010 v. Innovemions Inl"l, LLC, 833 F.3cl 1193, 1196 (9th Cir. 2016). EB
argues that its complaint, which asserts only a claim for declaratory relief, could not have been
filed in federal court because the Declaratory Judgment Act (DJA) does not create jurisdiction,
and a claim for declaratory relief cannot be a stand-alone cause of action. ECF No. 21 at 15-16.
EB further argues that the $75,000 minimum for diversity jurisdiction is lacking because EB

seeks only a declaration of the parties’ rights under a contract, and the court cannot “look

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

through” that claim to the collateral effects of that declaration to determine whether 875,000
would be at issue as a consequence Id. at 17-18. EB is incorrect on both arguments
1. The court can entertain a stand-alone claim for declaratory relief.

Several decisions in this district have held that the DJA (28 U.S.C. § 2201) creates only a
remedy and therefore it does not create federal question jurisdiction See cases collected in ECF
No. 29 at 6, fn. 13. Those decisions are not incorrect, if limited to that point. They stem from
the Ninth Circuit’s Statement that the DJA “only creates a remedy and is not an independent
basis for jurisdiction . . . To obtain declaratory relief in federal court, there must be an
independent basis for jurisdiction.” Stock Wesl‘, [nc. v. Confea’erated Trz'bes of the Colville
Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989) (citations omitted). Thus, if diversity
jurisdiction (or some other basis for jurisdiction) exists, a claim can be brought under the DJA.

ln Srock West, the plaintiff filed a federal court action to both compel arbitration under
the terms of two contracts and enjoin the defendants from pursuing the dispute in tribal court.
The complaint asserted claims under the DJA and the Federal Arbitration Act (FAA). The
district court found that it had diversity jurisdiction, but dismissed the case based on the principle
of comity. Ia'. at 1225. The Ninth Circuit agreed that neither the DJA nor the FAA created
federal question jurisdiction, but that diversity jurisdiction existed. Ia’. at 1225-1227. Thus,
absent the district couit’s ruling on the principle of comity, the district court could have
entertained the “stand alone” claims for declaratory and injunctive relief.

l have previously held that the DJA “allows for federal courts to provide the remedy of a
declaratory judgment in a case involving an actual controversy falling within the federal court’s
subject matter jurisdiction.” Bank of New Yorkfor Certz`flcatehola’ers of C WALT, [rzc.,

Alternative Loan Tr. 2006-OAI 6, Mortg. Pass-Through Certifz`cates, Serz`es 2006-OA16 v.

 

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

Foothills at MacDonala' Ranch MasterAss ’n, 329 F. Supp. 3d 1221, 1230 n.5 (D. Nev. 2018).
“Since it is the underlying cause of action of the defendant against the plaintiff that is actually
litigated in a declaratory judgment action, a party bringing a declaratory judgment action must
have been a proper party had the defendant brought Suit on the underlying cause of action.”
Collz'n Cly., Tex. v. Homeowners Ass ’nfor ValL/es Essential to Nez`ghborhooa's, (HA VEN), 915
F.2d 167, 171 (5th Cir. 1990). EB’s complaint seeks to adjudicate whether GLAS has the right
under the PlK Loan Agreement to sue EB for some or all of the debt under that contract. EB
would be a proper party if GLAS brought (or brings) that suit. Thus, EB is a proper party to seek
a declaratory judgment as a remedy for that claim. So long as diversity jurisdiction exists, I may
consider EB’s declaratory relief claim.

2. This court has diversity jurisdiction over this case.

EB next contends that diversity jurisdiction is lacking because GLAS has not fully
disclosed the citizenship of its members, and the value of the object of this litigation does not
exceed $75,000. GLAS has sufficiently demonstrated the diversity of the citizenship of the
parties to this case. See ECF No. 27 at 8-9. Thus, 1 reject EB’s argument on that point.

EB contends that the $75,000 jurisdictional limit has not been met because it seeks only a
declaration that GLAS has no rights under the PIK Loan Agreement, and l cannot “look through”
that claim to see the consequential effects GLAS would suffer if the claim succeeds “ln actions
seeking declaratory or injunctive relief, it is well established that the amount in controversy is
measured by the value of the object of the litigation.” Hunt v. Washington Stc/l‘e Apple Adverz‘.
Comm ’n, 432 U.S. 333, 347 (1977). ln Hum‘, the Washington state apple growers sought
declaratory and injunctive relief challenging the constitutionality of a North Carolina statute.

The Supreme Court found that the “object is the right of the individual Washington apple

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

growers and dealers to conduct their business affairs in the No1th Carolina market free from the
interference of the challenged statute The value of that right is measured by the losses that will
follow from the statute’s enforcement.” Ia’.

ln Sekhon v. BAC Home Loans Servz'cz`ng LP, the plaintiffs sought a declaratory judgment
cancelling promissory notes, arguing that the notes had no value as a matter of law. 519 Fed.
App’x 971, 972 (9th Cir. 2013). The court held that “the enforceability of the notes goes to the
merits and is itself ‘the object of the litigation.’ That object is properly measured by the
$505,000 face value of the notes that [the defendants] stand to lose should [their] interpretation
of events prove correct.” Ia'. See also, Siock Wesl, 873 F.2d at 1226 (Although the complaint
sought to enforce an arbitration agreement and enjoin the tribes from pursuing the matter in tribal
court, the court held, without analysis, that the jurisdictional threshold was satisfied.).

This case is similar to Sekhon. The object of EB’s complaint is to preclude GLAS from
recovering from EB any amounts allegedly owed under the PIK Loan Agreement. See ECF No.
1-7 at 1111 34, 35, 38, 39. lf EB is successful, GLAS would be barred from collecting the $600
million at issue.l Thus, the object of the litigation is valued well in excess of the $75,000
jurisdictional threshold. This court has diversity jurisdiction over this case.

B. The Brz'llharz‘ factors compel remand of this case.

EB asks me to abstain from hearing this case based on the other case pending in the
Nevada state court. EB points to the Ninth Circuit’s direction that if “there are parallel state
proceedings involving the same issues and parties pending at the time the federal declaratory

action is filed, there is a presumption that the entire suit should be heard in state court.” ECF No.

 

l The debt may be $2.4 billion, but it is unclear how much of that GLAS would seek to recover.
See ECF No. 27 at 4:12. Regardless, the amount clearly exceeds $75,000.

4

 

10

ll

12

14

15

16

17

18

19

20

21

22

23

 

 

21 at 11:14-17 (citingAmerisourceBergen Corp. v. Roden, 495 F.3d 1143, 1147 (9th Cir. 2007)).
Although GLAS is not a party to the pending state couit case, it appears likely that this case
would be consolidated with that case if this case is remanded See ECF No. 21 at 12-13.

Even though the parties in the two cases are not identical, “a district court has discretion
to dismiss a federal declaratory judgment action when ‘the questions in controversy . . . can
better be settled in’ a pending state court proceeding.” R.R. St. & Co. Inc. v. Transp. Ins. C0.,
656 F.3d 966, 975 (9th Cir. 201 1) (quoting Brz`llhart v. Excess lnsumnce Co. OfAmerica, 316
U.S. 491, 495 (1942)). The Ninth Circuit has “allowed district courts broad discretion as long as
it furthers the Declaratory Judgment Act’s purpose of enhancing judicial economy and
cooperative federalism.” ]a'. (citation omitted).

ln Brz`llhart, the Supreme Court set forth three non-exclusive factors “courts should
consider when examining the propriety of entertaining a declaratory judgment action: avoiding
needless determination of state law issues, discouraging forum shopping, and avoiding
duplicative litigation.” ]a'. (citations omitted). “[C]ourts may also consider a number of other
factors . . . .” [d. See also Govr. Employees Ins. C0. v. Dz`zol, 133 F.3d 1220, fn. 5 (listing
additional considerations). These factors lead me to remand this case to state court.

1. Avoiding needless determination of state law issues

EB’s complaint seeks declarations of GLAS’s rights under the PlK Loan Agreement.
ECF 1-7 at paras. 34, 35, 38, 39. The PIK Loan Agreement is governed by New York law. ECF
No. 1-3 at 53. lt is possible that the resolution of this case may involve issues of collateral
estoppel or res judicata under Nevada law. But it is doubtful that 1 would need to resolve a
significant number of Nevada law issues.

////

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

2. Discouraging forum shopping

EB argues that GLAS is desperate to avoid the Nevada state court system, and GLAS’s
removal to this court must be viewed as improper forum shopping Given the procedural history
of the state court litigation, that may be true. But “removal alone is not indicative of forum-
shopping.” Tomll`nson ex rel. Yoz/ng v. Gez`co Gen. Ins. Co., 433 Fed. App’x 499, 501 (9th Cir.
2011). This factor is not particularly persuasive here.

3. Duplicative litigation

My greatest concerns in this case are the likelihood of duplicative litigation and the risk
of inconsistent verdicts GLAS contends that this case does not involve parallel proceedings
with the state court. But several arguments raised in GLAS’s motion to dismiss are similar to
arguments raised in the motion for summary judgment filed by the GoldenTree Group in the
state court case. Compare ECF No. 18 at 21-24 with ECF No. 22-10. l\/loreover, it appears that
GLAS intends to pursue claims against EB arising out of the PIK Loan Agreement, likely as
counterclaims in this case. See ECF 1-7 at 15-17 (Complaint Exh. 1); see also ECF No. 22-17 at
21 (Bankruptcy Court order allowing GLAS to file a counterclaim in this case for breach of
contract). Those claims are necessarily intertwined with the claims and issues being litigated in
the state court lawsuit. Even absent a counterclaim, the issues raised by EB’s complaint relate to
the issues in the state court case. Thus, if this case remains in this court, there is a substantial
likelihood of duplicative litigation and a risk of inconsistent verdicts There is no need for two
courts to address these issues simultaneously Finally, 1 am mindful of the Ninth Circuit’s
caution that “[p]arties should be strongly discouraged from attempting to drag federal courts into

disputes already significantly underway in state courts.” Amerz`sourceBergen, 495 at 1147.

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

Based on the foregoing, l will remand this case to the Nevada state court so all claims and
issues can be resolved there.

IT lS THEREFORE ORDERED that the plaintiffs motion for remand (ECF No. 21) is
GRANTED. This case is remanded to the Nevada state court from which it was removed for all
fuither proceedings The Clerk of the Court is instructed to close this case.

Dated this 4th day of January, 2019.

r/./yi_,_ii,r

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

